          Case 3:20-cv-00384-DPM Document 12 Filed 03/10/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


JONATHAN TABER SANCHEZ                                                     PLAINTIFF
#162752

v.                          No: 3:20-cv-00384 DPM-PSH


SUSAN COX, et al.                                                       DEFENDANTS


                                        ORDER

      Having reviewed Plaintiff Jonathan Taber Sanchez’s amended complaint

(Doc. No. 11) for screening purposes,1 it appears that service is appropriate with

respect to Sanchez’s claims against defendants. The Clerk of the Court shall prepare

summonses for the defendants, and the United States Marshal is hereby directed to

serve a copy of the amended complaint (Doc. No. 11) and summons on each

defendant without prepayment of fees and costs or security therefor. Service should

be attempted through the Poinsett County Sheriff’s Office.2




      1
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
      2
        If the defendant is no longer a County employee, the individual responding to
service must file a SEALED statement providing the unserved defendant’s last known
private mailing address.
 Case 3:20-cv-00384-DPM Document 12 Filed 03/10/21 Page 2 of 2




IT IS SO ORDERED this 10th day of March, 2021.




                            UNITED STATES MAGISTRATE JUDGE




                               2
